By the Court.
■ The attorney for the plaintiff in error asks leave to amend his petition in error by an additional assignment of error. . A petition in error is within the provisions of .the code as to amendments, and an amendment will be per*202mitted in any case where it will be in furtherance of justice. The court, as a condition of making the amendment, may, in cases where new questions are raised, impose the payment of costs caused by the amendment, but will not do so unless the additional costs are the direct result of making the same. The plaintiff in error has leave to amend his petition in error by adding the additional assignment of error prayed for in his motion.
Ordered accordingly.